Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Sistare on February 4, 2022.

The application has been amended as follows: 

Replace claim 16 with the following version:
Claim 16:  The multi-core optical fiber according to claim 12, 
wherein the leaked light propagation suppressive coating layer has an outer periphery covered with a coating layer comprised of a resin.

Replace claim 28 with the following version:
Claim 28:  The multi-core optical fiber according to claim 26, 
wherein the leaked light propagation suppressive coating layer has an outer periphery covered with a coating layer comprised of a resin.



/Michael Stahl/Primary Examiner, Art Unit 2874